STILWELL, Judge
(dissenting):
I respectfully and reluctantly dissent. Attempting to apply the mechanic’s lien statute in a landlord-tenant context presents vexing problems not normally encountered in the typical mechanic’s lien case. The primary reason for this, in my view, is that while the mechanic’s lien statute necessarily contemplates agreements between parties, or consents by a party, the entire scheme is more in rem than it is in personam. The primary focus of the action is against the property that has been improved. Even when no agreement or consent is found, courts have historically allowed the unpaid mechanic or materialman to tap an existing fund for payment. See Metz v. Critcher, 83 S.C. 396, 65 S.E. 394 (1909). In this case, and I suppose in all landlord-tenant cases, there is no fund available for either a general contractor or subcontractor to access for payment.
I think this case is a matter for the jury because of key language in the statute that gives the laborer a hen upon the building if his work is done “by consent of the owner ... ora person having authority from ... the owner.” S.C.Code Ann. § 29-5-10(a) (1991) (emphasis added). The phrase “consent of’ must contemplate something different and less formal than “an agreement,” otherwise the legislature would not have included it in the statute. The majority opinion reasons that the consent necessary to satisfy the statute must come directly from the owner to the entity seeking the lien, a position which overlooks the express language of the statute. It is respectfully submitted that if the consent was given directly by the owner, that would amount to an express agreement for the work to be performed.
There is abundant evidence in the record from which the jury could conclude that the landlord consented to the work being done. The renter testified that but for the upgrade in the electrical, they would not have rented the facility because of the inadequacy of the existing electrical components. Even if the lease does not specifically authorize the performance of the work, it at least contemplates that modifications would be *454made, otherwise there would be no reason for the lease to contain an indemnification and hold harmless agreement. Clearly, the landlord had the authority to forbid any upfit, but did not do so. This is not a case where there was mere acquiescence in a state of things already in existence. It is a case where the consent was given prior to the work being done. The emphasis of the statute, in my judgment, is directed toward consenting to the work, not to the specific workman.
I do not believe the case of C & B Co. v. Collins,1 which the majority relies upon for the proposition that to subject the owner’s property to a lien the owner must play a role in actually selecting the specific laborer seeking the lien is particularly helpful here. The case was in an entirely different posture on appeal than the current case. In Collins, the trial court had granted summary judgment to the material-man. The supreme court, in reversing, found that the question of consent was a factual issue to be decided by the jury.
I believe that there was a jury issue involved in the instant case as well, and the jury has decided the issue. There was sufficient evidence to submit the question of consent to the jury, and for that reason I would affirm.

. 269 S.C. 688, 239 S.E.2d 725 (1977).